OFFICE   OF THE   ATTORNEY   GENERAL   OF TEXAS
                                AUSTIN




HonorableBaym Satterfield
~ir8men'sPm-don Ccmmlettianer
Austin,Texas


                                Ret Coztstruction  of
                                    iSa. 7, V.A.C.S.



         “Mr. A. vaa a r.&ul
    of fire depswtnsmt part3




                                        eeblmdto ruDh utextent
                                   d at other types of employ-
                                   th8 Board grant him pwBt8rmnt
                                   y Wit to bs etnplay8d on the
                              dlsablllty IS suah that he could
                             on fobs other thm fire depertment

         "OwofourBoardah8ssuahraa#pemIlqgandve
    vould appreclatsyour ruling at your earliest aonvenle~ce.'~
          Iparpurpaesa of this oplaloIi,veas8uxm thatilmflre-
auD in puetatlonhas mdm full aomplieocevitb all other Pwl-
~bu8 of At‘t.6243-t.
to
I
          zr ui&Boardfidl8u      l larttw offiotthrt8iin-
m   18 pnpthlly dlubled, vmt ir, wtwa he 18 only ale to pe-
fox-mm    o? tIm umaltmkkr o? l vor&nanbutlr ablstopmzeum
and rotaln employment roawmably wIted to his phyrlorl condl-
tion and ability to work, then the Board mhould grant patlal
~lsabllity,oacodlng to th. da&roe thoraaf-.
         We trust that the above fully fxmiera your qubrtion.
                                       Your. very truly